ACCEPTED
                                                                                                                           04-14-00905-CV
                                                                                                                 FOURTH COURT OF APPEALS
                                                                                                                      SAN ANTON/O. TEXAS
                                                                                                                          2/9/2015 10:57:13 AM
                                                     Goodo Casshb Jones                                                         KEITH HOTTLE
                                                   Rikijn Ciioate & Watson                                                              CLERK
                                                     A PROFESSIONAL CORPORATION
                                                                                                                TELEPHONE
                                                          ATTORNEYS AT LAW
                                                                                                               (210)733-6030
                                                         2122 N   MAIN AVENUE
                                                            P 0 BOX 120480
                                                                                                                  FACSIMILE
                                                                                                           (210)733-0330
JOHN QOODE                                          San Aniomo. Ttx as 7B21 2-9680
(1913-1904)




          Sender's e-mail: jcasseb@tooodolaw.com


                                                           February 9, 2015

          Via facsimile


          Mr. Keith E. Hottle
          Clerk, Fourth Court of Appeals
          Cadena • Reeves Justice Center
          300 Dolorosa, Suite 3200
          San Antonio, Texas 78205



                               Re: Court of Appeals No. 04-14-00905-CV-DI; Escondido Resources II, LLC v.
                               Justaphor Ranch, L.C.



          Dear Mr. Hottle,

          On Saturday, February 7, 2015, the undersigned conducted a mediation of this matter in accordance
          with the court's order of January 22, 2015. I am pleased to report that the parties made significant
          progress, but additional time is needed to determine whether this matter can be concluded with a
          settlement. In that regard, the undersigned, with concurrence of the parties, requests that all
          appellate deadlines currently suspended until February 13, 2015 be further extended until April 1,
          2015.




          cc:
          Robert Dubose                                                      James P. Keenan
          ALEXANDER DUBOSE JEFFERSON &                                       J. Robin Lindley
          TOWNSEND LLP                                                       BUCK KEENAN, LLP
          1844 Harvard Street                                                700 Louisiana, Suite 5100
          Houston, Texas 77008                                               Houston, Texas 77002

          Timothy Patton                                                     Wallace Jefferson
          TIMOTHY PATTON, P.C.                                               ALEXANDER DUBOSE JEFFERSON
          14546 Brook Hollow #279                                            TOWNSEND APPELLATE COUNSEL
          San Antonio, Texas 78232                                           515 Congress Avenue, Suite 2350
                                                                             Austin, Texas 78701
          Patton G. Lochridge
          McGINNIS, LOCKRIDGE & KILGORE, LLP
          600 Congress Avenue, Suite 2100
          Austin, Texas        78701



          JSCxrg
          3158-2777